Citation Nr: 0534702	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1976 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision, the RO, in pertinent part, denied 
service connection for bilateral hearing loss.  

When the case was previously before the Board in December 
2004, the Board remanded the claim for additional 
development.  That development has been completed to the 
extent possible, and the case returned to the Board for 
further consideration of the veteran's appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran currently experiences bilateral hearing loss.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current bilateral 
hearing loss disorder is causally related to his active 
service.


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss 
is denied.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a March 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a March 2003 Statement of the 
Case (SOC), and an August 2005 Supplemental Statement of the 
Case (SSOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.


Factual Background

Service medical records include an entrance examination 
report from December 1976.  The audiological evaluation from 
enlistment notes pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
0
\
5
\
LEFT
15
10
5
\
5
\




The report of medical history, submitted by the veteran in 
conjunction with his entrance examination, includes the 
veteran's indication that his ears were normal at the time of 
enlistment.

Subsequent service medical records contain four other 
audiometric reports.  In July 1977 the veteran's pure tone 
hearing thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
10
\
5
\
LEFT
15
10
5
\
5
\

A report in August 1978 revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
0
0
0
15
50
LEFT
5
0
0
0
0
10

In a subsequent evaluation in January 1979, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
0
20
20
40
LEFT
15
15
0
10
15
10

Then, in the veteran's January 1980 military audiology 
examination, pure tone 


thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
\
5
0
0
10
50
LEFT
10
15
10
0
0
10

Other records from January 1976 indicate that the veteran was 
sized for earplugs.  A discharge medical examination from 
October 1980 indicates no problems with the veteran's ears.  
Audiogram from that time, while not listed in table format, 
appears to reveal normal hearing in the left ear, with all 
frequencies showing 15 decibels or less.  With regards to the 
right ear, puretone thresholds were less than 10 from 500 
through 3000 Hertz, was between 10 and 20 at 4000 Hertz, and 
between 30 and 40 at 6000 Hertz. 

During service, the veteran worked as a mechanic for tracked 
vehicles.  Post service, the veteran apparently worked in 
base maintenance as a civilian employee and continued to 
receive audiology examinations through Camp Lejeune.

Correspondence from January 1992 through March 2002 contains 
numerous audiometric test records.  On an audiological 
evaluation in January 1992, pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
35
60
LEFT
0
0
0
0
35
60


On records from another audiological evaluation in January 
1996, pure tone 


thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
45
55
LEFT
-5
0
0
5
35
30

No significant threshold shift was found between this and the 
prior January 1992 evaluation.

On audiological evaluation in January 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
45
60
LEFT
5
5
0
10
15
35

This same report listed a next day follow up following a 
minimum 15 hours noise free period, with results as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
0
0
40
60
LEFT
0
5
0
10
30
30

Again, no significant changes were found between these 
audiometry readings and the January 1992 evaluation.

A subsequent audiological evaluation in January 1998 revealed 
pure tone 


thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
0
0
50
60
LEFT
0
10
0
15
30
35

A February 1998 follow up, again after minimum 15 hours noise 
free period, yielded the following results:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
5
-5
0
50
55
LEFT
0
5
-5
10
35
30

A threshold shift of +/- 20 decibels was noted between these 
results and those from the January 1992 evaluation.

The veteran again underwent an audiology evaluation in 
February 1999.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
5
-5
0
45
60
LEFT
5
5
0
10
30
30

No significant changes were found between these audiometry 
readings and the February 1998 evaluation.

On the veteran's audiological evaluation in February 2000, 
pure tone thresholds, in 


decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
-5
10
50
65
LEFT
0
5
-5
15
35
35

No significant threshold shift was found between these 
audiometry readings and the February 1998 evaluation.  In the 
remarks section on this report, it was noted "Routinely 
Noise Exposed."

On the veteran's January 2001 audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
0
5
45
60
LEFT
0
5
-5
10
40
35

No significant threshold shift was found between these 
audiometry readings and the February 1998 evaluation.  Again, 
it was noted the veteran was routinely exposed to noise. 

On the audiological evaluation in March 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
0
5
50
75
LEFT
5
5
0
25
45
45

Findings from this examination included indications of a 
threshold shift in relation to the February 1998 reference 
audiogram in the left ear.  It was noted that he was 
routinely exposed to noise.

On the VA audiological evaluation in March 2005 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
5
10
60
\
LEFT
5
15
0
25
55
\

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 100 percent in the left ear.  
The veteran was diagnosed with mild sensorineural hearing 
loss, bilaterally.  

The claims file was available and reviewed by the Chief of 
Audiology.  In the discussion, the examiner addressed the 
veteran's military and medical history, including the 
exposure to diesel engines and small arms fire.  She stated 
that the veteran's discharge examination demonstrated no 
significant change in hearing and all rateable frequencies 
were within normal limits.  She did note hearing loss in the 
6000 Hertz range in the right ear, but stated that this was 
not a rateable frequency.  

On the VA ear disease examination by a nurse practitioner, it 
was noted that the veteran's claims file was present and 
reviewed.  The veteran's work experience as an amphibious 
track vehicle mechanic was mentioned, and motor noise from 
diesel engines was listed as a possible source of chronic 
noise.  Also, the examiner noted a 1978 motor vehicle 
accident with head injury and the fact that no hearing 
problems were noted at that time.  Since service, the veteran 
has held employment in truck repairs, waste water treatment, 
and home countertop remodeling.  The veteran described these 
as low noise situations.  

The examiner wrote that the veteran had hearing loss in the 
6000 Hertz range in 1979.  She then considered the veteran's 
hearing to be normal at the time of discharge, with the 
exception of the 50 decibel loss at 6000 Hertz.  The examiner 
opined that this was confirmation that the veteran's military 
service did not exacerbate hearing loss.  It was also noted 
that it was plausible that a head injury could affect 
hearing.  She further indicated that the veteran's daughter's 
congenital hearing loss was a possible etiological indicator 
of the source of the veteran's hearing loss at 6000 Hertz.

A July 2005 addendum to the March 2005 VA examination by 
J.C.M., Ph.D. explains that the veteran's August 1978 
audiology evaluation showed the first evidence of loss at 
6000 Hertz because the veteran's entrance examination did not 
test at a level of 6000 Hertz.  The examiner noted that a 
unilateral loss at 6000 Hertz is not usually associated with 
noise exposure.  The examiner noted that all ratable 
frequencies were within normal limits on discharge.  He then 
opined that it is unlikely that the veteran's present hearing 
loss is related to active service.

In a statement by the veteran's representative, dated 
September 2005, it is remarked that evidence "from Camp 
Lejeune, NC" indicates that the veteran currently has a 35 
decibel hearing threshold at 4000 Hertz, bilaterally.  The 
veteran's representative also expresses disagreement with the 
opinion from the VA audiologist.  Citing the evidence of 
record, the representative argues that hearing loss was 
present in service.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disorder of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2005).  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

The determination of whether the veteran has a hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In the instant case, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for bilateral hearing loss.  

The evidence clearly establishes that the veteran currently 
suffers from hearing loss disability in both ears.  See 
38 C.F.R. § 3.385 (2005).  However, service medical records 
are negative for evidence of left ear hearing loss, nor do 
they reveal a hearing loss disability within the meaning of 
38 C.F.R. § 3.385 in the right ear during service.  

The veteran contends that he was exposed to significant noise 
during service, and that his post service occupations had 
only low noise exposure.  However, post-service audiology 
reports from Camp Lejeune note repeated testing, as well as 
the fact that he was "routinely exposed to noise" on his 
job.  

Regardless, a VA examination was conducted for the purpose of 
determining whether the veteran's current hearing loss was 
related to his active service, especially given the findings 
of hearing loss at 6000 Hertz in the right ear during 
service.  Following a review of the claims file, including 
discussions of noise exposure, a head injury, in-service 
audiogram findings, and family history, the ultimate 
conclusion was that the veteran's current hearing loss was 
not as likely as not related to the veteran's active service.  
There is no opinion to the contrary contained in the record.

In summary, the competent medical evidence of record does not 
support a finding of hearing loss disability in either ear 
during the veteran's active military service, or within the 
year following discharge from service.  Moreover, there is no 
evidence linking the veteran's current bilateral hearing 
disability with his active military service.  Accordingly, 
the veteran's claim for service connection for bilateral 
hearing loss is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


